Exhibit 10.1

 

Execution Copy

 

WARRANT CANCELLATION AGREEMENT

 

This WARRANT CANCELLATION AGREEMENT (this “Agreement”) is entered into as of
December 2, 2015 between Vantiv Holding, LLC, a Delaware limited liability
company (“Vantiv” or the “Company”), and Fifth Third Bank, a bank chartered
under the laws of the State of Ohio (“Fifth Third Bank” or the
“Warrantholder”).  All capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Warrant.

 

WHEREAS, pursuant to that certain Warrant between Vantiv and Fifth Third Bank,
dated as of June 30, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Warrant”), Vantiv has granted to Fifth Third
Bank an option to purchase a certain number of Warrant Units (as defined in the
Warrant) at the Exercise Price;

 

WHEREAS, in consideration of receiving the Warrant Consideration (as defined
below), Fifth Third Bank desires to surrender for termination and cancellation a
portion of the Warrant as set forth below, which surrender, termination and
cancellation Vantiv hereby desires to accept; and

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and covenants herein contained, the parties agree as follows:

 

ARTICLE I
CANCELLATION OF WARRANT

 

1.1          Cancellation of a Portion of the Warrant.  The Warrantholder hereby
acknowledges and agrees to the termination, surrender and cancellation of the
Warrantholder’s right to purchase 4,794,115 Warrant Units, representing a
portion of the outstanding Warrant Units under the Warrant (the “Terminated
Portion”), effective as of three Business Days after the date hereof, or such
other date as the parties may mutually agree (the “Effective Date”) in
consideration for, and conditioned upon the payment of, the Warrant
Consideration (as defined below), and the Company hereby accepts such
termination, surrender and cancellation of the Terminated Portion of the Warrant
and agrees to pay to the Warrantholder the Warrant Consideration.  The remaining
portion of the Warrant to purchase 15,583,912 Warrant Units as of the date
hereof is not terminated, surrendered or cancelled hereunder and shall remain in
full force and effect and unaffected by this Agreement, mutatis mutandis.

 

1.2          Warrant Consideration.  The “Warrant Consideration” shall consist
of a cash amount equal to Two Hundred Million U.S. Dollars ($200,000,000)
payable on or prior to the Effective Date by wire transfer of immediately
available funds to the account previously designated by Fifth Third Bank.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE WARRANTHOLDER

 

Fifth Third Bank represents and warrants to Vantiv that the statements contained
in this Article II are true and correct as of the date of this Agreement and the
Effective Date.

 

--------------------------------------------------------------------------------


 

2.1          Authorization of Transaction.  Fifth Third Bank has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.  The execution and delivery by Fifth Third
Bank of this Agreement and the performance by Fifth Third Bank of its
obligations under this Agreement and the consummation by Fifth Third Bank of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of Fifth Third Bank.  This Agreement has
been duly and validly executed and delivered by Fifth Third Bank and this
Agreement constitutes the valid and binding obligation of Fifth Third Bank,
enforceable against Fifth Third Bank in accordance with its terms, except as
such enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, or similar laws, legal
requirements and judicial decisions from time to time in effect which affect
creditors’ rights generally.

 

2.2          Noncontravention.  Neither the execution and delivery by Fifth
Third Bank of this Agreement, nor the consummation by Fifth Third Bank of the
transactions contemplated hereby, will (a) conflict with or violate any
provision of any of the organizational documents or contractual commitments of
Fifth Third Bank, (b) conflict with or violate any provision of any agreement to
which Fifth Third Bank is a party, (c) require on the part of Fifth Third Bank
any notice to or filing with, or any permit, authorization, consent or approval
of, any Governmental Entity (as defined below) or (d) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Fifth Third Bank
or any of its properties or assets.  “Governmental Entity” means any federal,
state, local, provincial or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, whether domestic or foreign.

 

2.3          Ownership.  Fifth Third Bank is the sole and exclusive owner of the
Warrant, and such rights are free and clear of any mortgage, pledge, security
interest, encumbrance, charge or other lien (whether arising by contract or by
operation of law).

 

2.4          Litigation.  There is no action, suit, proceeding, claim,
arbitration or investigation (“Legal Proceeding”) before any Governmental Entity
or before any arbitrator which is pending or has been threatened in writing, or
judgment, order or decree outstanding, against or otherwise naming Fifth Third
Bank which in any manner challenges or seeks, or would if commenced challenge or
seek, to prevent, enjoin, alter or delay the transactions contemplated by this
Agreement.

 

2.5          No Additional Representations.  Fifth Third Bank acknowledges that
neither Vantiv nor any person has made any representation or warranty, express
or implied, as to the accuracy or completeness of any information regarding
Vantiv furnished or made available to Fifth Third Bank and Fifth Third Bank’s
representatives except as expressly set forth in this Agreement.

 

2.6          Brokers’ Fees.  Fifth Third Bank has no liability or obligation to
pay any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF VANTIV

 

Vantiv represents and warrants to Fifth Third Bank that the statements contained
in this Article III are true and correct as of the date of this Agreement and
the Effective Date.

 

3.1          Authorization of the Transaction.  Vantiv has all requisite limited
liability company power and authority to execute and deliver this Agreement and
to perform its obligations hereunder.  The execution and delivery by Vantiv of
this Agreement, the performance by Vantiv of its obligations under this
Agreement and the consummation by Vantiv of the transactions contemplated hereby
and thereby have been duly and validly authorized by all necessary limited
liability company action on the part of Vantiv.  This Agreement has been duly
and validly executed and delivered by Vantiv and this Agreement constitutes the
valid and binding obligations of Vantiv, enforceable against Vantiv in
accordance with its terms, except as such enforcement may be limited by general
equitable principles or by applicable bankruptcy, insolvency, fraudulent
transfer, moratorium, or similar laws, legal requirements and judicial decisions
from time to time in effect which affect creditors’ rights generally.

 

3.2          Noncontravention.  Neither the execution and delivery by Vantiv of
this Agreement, nor the consummation by Vantiv of the transactions contemplated
hereby, will (a) conflict with or violate any provision of the organizational
documents of Vantiv, (b) conflict with or violate any provision of any agreement
to which Vantiv is a party, (c) require on the part of Vantiv any filing with,
or permit, authorization, consent or approval of, any Governmental Entity,
except for applicable requirements under federal or state securities statutes,
rules or regulations or (d) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Vantiv or any of its properties or
assets.

 

3.3          Litigation.  There is no Legal Proceeding which is pending or has
been threatened in writing, or judgment, order or decree outstanding, against or
otherwise naming Vantiv which in any manner challenges or seeks, or would if
commenced challenge or seek, to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.

 

3.4          No Additional Representations.  Vantiv acknowledges that none of
Fifth Third Bank nor any person has made any representation or warranty, express
or implied, as to the accuracy or completeness of any information regarding
Fifth Third Bank furnished or made available to Vantiv and its representatives
except as expressly set forth in this Agreement.

 

3.5          Brokers’ Fees.  Vantiv has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.

 

ARTICLE IV
POST-CLOSING COVENANTS

 

4.1          Press Releases and Announcements.  The parties will provide each
other with advance notice of the expected content and expected timing of any
initial press release or initial public announcement by that party relating to
the subject matter of this Agreement and will use commercially reasonable
efforts to agree on the expected timing, subject in each case to each

 

3

--------------------------------------------------------------------------------


 

party’s compliance with applicable law, including the U.S. federal securities
laws, rules and regulations.

 

ARTICLE V
GENERAL PROVISIONS

 

5.1          Termination of Warrant.  The Warrantholder acknowledges and agrees
that from and after the Effective Date, other than the right to receive the
Warrant Consideration payable pursuant to Article 1 hereof, the Warrantholder
shall have no further rights with respect to the Terminated Portion of the
Warrant, including without limitation, any rights to further consideration or to
acquire any equity securities of the Company or any of its Affiliates with
respect to the Terminated Portion of the Warrant.  The Warrantholder hereby
agrees that, effective as of the Effective Date, the Terminated Portion of the
Warrant shall automatically terminate.

 

5.2          Expenses.  Each party shall bear its own costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby, and all sales, transfer or other similar taxes payable in connection
with this Agreement and the transactions contemplated hereby, will be borne by
the party incurring such taxes.

 

5.3          Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
in Schedule A, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice. Any party may change its address or
fax number by giving the other party written notice of its new address or fax
number in the manner set forth above.

 

5.4          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

5.5          Entire Agreement.  This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.

 

5.6          Descriptive Headings; Governing Law; Selection of Forum; Waiver of
Trial by Jury.  The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.  This Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the laws of the State of New
York, without reference to the conflicts of laws thereof to the extent such
reference would direct a matter to another jurisdiction. Each of the
Warrantholder and the Company agrees that it shall bring any action, suit,
demand or proceeding (including counterclaims) in respect of any claim arising
out of or related to this Agreement, exclusively in

 

4

--------------------------------------------------------------------------------


 

the United States District Court for the Southern District of New York or any
New York State court, in each case, sitting in New York County (the “Chosen
Courts”), and solely in connection with claims arising under this Agreement
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such action, suit, demand or
proceeding in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over such party and
(iv) agrees that service of process upon such party in any such action, suit,
demand or proceeding shall be effective if notice is given in accordance with
Section 5.3.  Each of the Warrantholder and the Company irrevocably waives any
and all right to trial by jury in any action, suit, demand or proceeding
(including counterclaims) arising out of or related to this Agreement.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

VANTIV HOLDING, LLC

 

 

 

 

 

 

By:

/s/ Nelson F. Greene

 

 

Name:

Nelson F. Greene

 

 

Title:

Chief Legal Officer and Secretary

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

By:

/s/ James C. Leonard

 

 

Name:

James C. Leonard

 

 

Title:

Executive Vice President and Treasurer

 

 

 

[Signature Page to Vantiv — Warrant Cancellation Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Notices

 

If to Vantiv:

 

c/o Vantiv, Inc.

8500 Governor’s Hill Drive

Symmes Township, OH 45249

Facsimile:

513-900-5200

Attention:

Ned Greene

 

Jared Warner

 

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, MA 02110

Facsimile:

(617) 772-8333

Attention:

Marilyn French Shaw

 

 

If to Fifth Third Bank:

 

Fifth Third Bank

38 Fountain Square Plaza

Cincinnati, OH 45263

Facsimile:

513-534-6757

Attention:

Tayfun Tuzun

 

Sam Lind

 

Kevin Lippert

 

Al Cliffel

 

 

with a copy (which shall not constitute notice) to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Facsimile:

212-291-9065

Attention:

Andrew R. Gladin

 

--------------------------------------------------------------------------------